In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Richmond County (Wolff, J.), dated March 22, 2013, which denied his objections to an order of the same court (Hickey, S.M.) dated November 16, 2012, which, after a fact-finding hearing, denied his petition for a downward modification of his child support obligation and dismissed the petition.
Ordered that the order dated March 22, 2013, is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to the Support Magistrate’s order. A party seeking modification of a support order has the burden of establishing the existence of a substantial change in circumstances warranting the modification (see Matter of Gansky v Gansky, 103 AD3d 894 [2013]; Greisman v Greisman, 98 AD3d 1079 [2012]). Here, the financial documentation and other evidence submitted by the father to the Support Magistrate provided an incomplete account of his financial situation at the time of the order sought to be modified, and of his financial situation at the time he filed the petition (see Matter of Mofadal v Abdelhadi, 88 AD3d 886 [2011]). *955Therefore, the Family Court properly determined that the father failed to establish a requisite substantial change of circumstances that would warrant a downward modification of his child support obligation (see Family Ct Act § 413 [1] [a]).
Mastro, J.E, Dillon, Leventhal and Duffy, JJ., concur.